UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4299


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

SANTOS RIOS-SANTOS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:13-cr-00274-FL-1)


Submitted:   January 29, 2015             Decided:   February 12, 2015


Before WILKINSON, GREGORY, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   Thomas G. Walker, United States Attorney, Jennifer
P. May-Parker, Shailika S. Kotiya, Assistant United States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Santos Rios-Santos pled guilty to illegal reentry into

the United States after having been convicted of an aggravated

felony, 8 U.S.C. § 1326(b) (2012).              At Rios-Santos’ sentencing

hearing, his attorney requested a sentence below the advisory

Guidelines range of 24-30 months’ imprisonment.                    The district

court rejected Rios-Santos’ request and sentenced him to a 28-

month term. He appeals, arguing that the district court failed

to   adequately      provide    an    individualized    reason    as   to   why   it

rejected his request for a below-Guidelines sentence.                       He also

argues that the fact of his prior felony conviction should have

been presented to a jury and proven beyond a reasonable doubt.

We affirm.

             We review a sentence for reasonableness, applying an

abuse of discretion standard.             Gall v. United States, 552 U.S.
38, 46 (2007).        This review requires appellate consideration of

both   the     procedural       and     substantive     reasonableness       of   a

sentence.      Id.     After determining whether the district court

properly calculated the defendant’s advisory Guidelines range,

this   court    must     then    consider     whether    the     district     court

considered the 18 U.S.C. § 3553(a) (2012) factors, analyzed any

arguments presented by the parties, and sufficiently explained

the selected sentence.           Gall, 552 U.S. at 49–50; see Rita v.

United States, 551 U.S. 338, 346–47 (2007); United States v.

                                          2
Carter, 564 F.3d 325, 330 (4th Cir. 2009).                             Finally, we review

the   substantive       reasonableness               of   the   sentence,      “taking          into

account the totality of the circumstances, including the extent

of any variance from the Guidelines range.”                                United States v.

Pauley, 511 F.3d 468, 473 (4th Cir. 2007) (internal quotation

marks and citation omitted).                     This court applies a presumption

of    correctness      to     a    sentence          within     the    properly-calculated

Guidelines range.           Rita, 551 U.S. at 346–47.

              Here,    the    district       court         correctly       calculated          Rios-

Santos’ Guidelines range and, after hearing his arguments for a

below-Guidelines sentence, imposed a within-Guidelines sentence

of 28 months.         We find that the district court’s explanation was

sufficient      to    show        that     the        court     conducted      the       sort     of

individualized        sentencing           analysis         required        under       Gall     and

Carter.

              Rios-Santos also argues that the fact of his prior

conviction     should       have     been     presented          to    a   jury     and    proven

beyond    a   reasonable          doubt.         He    concedes,       however,      that       this

argument is foreclosed by Almendarez-Torres v. United States,

523 U.S. 224, 228-35, 239-47 (1998) (holding statute permitting

increased      sentence           based     on        prior     conviction         is     penalty

provision, not element of offense).

              Accordingly,          we     affirm         Rios-Santos’       sentence.            We

dispense      with     oral       argument        because        the       facts    and        legal

                                                 3
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                                AFFIRMED




                                   4